DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Species A, drawn to Fig. 8A, in the reply filed on 11/01/2022 is acknowledged.
Claims 4, 18-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/01/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 and 5-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “a dielectric layer,” recited in line 4, is unclear as to how the dielectric layer is related to the previously recited dielectric layer. 
Regarding claim 1, the limitation “the dielectric layer having a microgroove therein” is unclear as to which of the recited dielectric(s) the limitation refers. 
Regarding claim 13, the limitation “dielectric layer,” recited in line 11, is unclear as to how the dielectric layer is related to the previously recited dielectric layers. 
Regarding claim 13, the limitation “the dielectric layer having a microgroove therein” is unclear as to which of the recited dielectric(s) the limitation refers. 
Note the dependent claims necessarily inherit the indefiniteness of the claims on which they depend.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-9, 13-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ahmed et al. (US 11,527,683; herein “Ahmed ‘683”).
Regarding claim 1, Ahmed ‘683 discloses in Figs. 1-2, 7A and related text a micro light emitting diode pixel structure, comprising:
a plurality of micro light emitting diode devices (720; see also col. 3 line 9-11) in a dielectric layer (layer above 703; see also 304 col. 3 line 51);
a transparent conducting oxide layer (705; see also col. 3 line 11) above the dielectric layer;
a dielectric layer (741, see col. 7 line 25) on the transparent conducting oxide layer, the dielectric layer having a microgroove (742) therein, the microgroove over one of the plurality of micro light emitting diode devices; and
a color conversion device (771, see col. 7 line 35) in the microgroove and over the one of the plurality of micro light emitting diode devices.
Regarding claim 2, Ahmed ‘683 further discloses wherein the color conversion device comprises a quantum dot film (see col. 3 lines 25-28).
Regarding claim 3, Ahmed ‘683 further discloses wherein the quantum dot film comprises red color conversion quantum dots or nanophosphors (see col. 3 lines 25-28).
Regarding claim 5, Ahmed ‘683 further discloses wherein a lateral width of the microgroove is greater than a corresponding lateral width of the one of the plurality of micro light emitting diode devices (see Fig. 7A).
Regarding claim 6, Ahmed ‘683 further discloses wherein the plurality of micro light emitting diode devices comprises a green micro light emitting diode device, a first blue micro light emitting diode device, and a second blue micro light emitting diode device (see Fig. 1, see also col. 6 lines 50-56).
Regarding claim 7, Ahmed ‘683 further discloses wherein the microgroove (742) and the color conversion device (771) are over the second blue micro light emitting diode device.
Regarding claim 8, Ahmed ‘683 further discloses wherein the color conversion device converts blue light from the second blue micro light emitting diode device to red light (see col. 6 lines 50-56).
Regarding claim 9, Ahmed ‘683 further discloses wherein the plurality of micro light emitting diode devices is a plurality of GaN nanowire-based or nanopyramid-based micro light emitting diode devices (see col. 9 lines 29-31).
Regarding claim 13, Ahmed ‘683 discloses in Figs. 1-2, 7A and related text a micro light emitting diode pixel structure, comprising:
a substrate (701/702) having a plurality of conductive interconnect structures (715/716) in a first dielectric layer (703) thereon;
a plurality of micro light emitting diode devices (720; see also col. 3 line 9-11) in a second dielectric layer (layer above 703; see also 304 col. 3 line 51) above the first dielectric layer, individual ones of the plurality of micro light emitting diode devices electrically coupled to a corresponding one of the plurality of conductive interconnect structures, wherein the second dielectric layer is separate and distinct from the first dielectric layer;
a transparent conducting oxide layer (705; see also col. 3 line 11) on the plurality of micro light emitting diode devices and on the second dielectric layer;
a dielectric layer (741, see col. 7 line 25) on the transparent conducting oxide layer, the dielectric layer having a microgroove (742) therein, the microgroove over one of the plurality of micro light emitting diode devices; and
a color conversion device (771, see col. 7 line 35) in the microgroove and over the one of the plurality of micro light emitting diode devices.
Regarding claim 14, Ahmed ‘683 further discloses wherein the plurality of micro light emitting diode devices comprises a green micro light emitting diode device, a first blue micro light emitting diode device, and a second blue micro light emitting diode device (see Fig. 1, see also col. 6 lines 50-56).
Regarding claim 15, Ahmed ‘683 further discloses wherein the microgroove (742) and the color conversion device (771) are over the second blue micro light emitting diode device.
Regarding claim 16, Ahmed ‘683 further discloses wherein the color conversion device converts blue light from the second blue micro light emitting diode device to red light (see col. 6 lines 50-56).
Regarding claim 17, Ahmed ‘683 further discloses wherein the substrate is a silicon substrate comprising metal oxide semiconductor (CMOS) devices or thin film transistor (TFT) devices coupled to the plurality of conductive interconnect structures (see col. 2 line 62).
Claim(s) 1-3, 5, 10, 13 and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Herner (US 2019/0355702; herein “Herner”).
Regarding claim 1, Herner discloses in Fig. 11A and related text a micro light emitting diode pixel structure, comprising:
a plurality of micro light emitting diode devices (3, see [0067]; see also [0034]) in a dielectric layer (62, see [0035]);
a transparent conducting oxide layer (450, see [0065]) above the dielectric layer;
a dielectric layer (420, see [0068]) on the transparent conducting oxide layer, the dielectric layer having a microgroove therein, the microgroove over one of the plurality of micro light emitting diode devices; and
a color conversion device (510/520, see [0067]) in the microgroove and over the one of the plurality of micro light emitting diode devices.
Regarding claim 2, Herner further discloses wherein the color conversion device comprises a quantum dot film (see [0060]-[0061]).
Regarding claim 3, Herner further discloses wherein the quantum dot film comprises red color conversion quantum dots or nanophosphors (see [0060]).
Regarding claim 5, Herner further discloses wherein a lateral width of the microgroove is greater than a corresponding lateral width of the one of the plurality of micro light emitting diode devices (i.e. the lateral width of 510/520 which fills the microgroove is greater than width of 3, see Fig. 11A).
Regarding claim 10, Herner further discloses wherein the plurality of micro light emitting diode devices, the transparent conducting oxide layer, the dielectric layer, and the color conversion device form a front plane of the micro light emitting diode pixel structure, and wherein the micro light emitting diode pixel structure further comprises a backplane beneath the front plane, the backplane comprising:
a glass substrate (320, see [0055]) having an insulating layer (162/168, see [0044] and [0046]) thereon; and
a plurality of pixel thin film transistor circuits (including TFTs 102, see [0041]) in and on the insulating layer, each of the pixel thin film transistor circuits comprising a gate electrode (160, see [0044]) and a channel comprising polycrystalline silicon or indium gallium zinc oxide (IGZO).
Regarding claim 13, Herner discloses in Fig. 11A and related text a micro light emitting diode pixel structure, comprising:
a substrate (e.g. 300, see [0051]) having a plurality of conductive interconnect structures (170, see [0049]) in a first dielectric layer thereon (e.g. 162/168, see [0044] and [0046]);
a plurality of micro light emitting diode devices (3, see [0067]; see also [0034]) in a second dielectric layer (62, see [0035]) above the first dielectric layer, individual ones of the plurality of micro light emitting diode devices electrically coupled to a corresponding one of the plurality of conductive interconnect structures, wherein the second dielectric layer is separate and distinct from the first dielectric layer;
a transparent conducting oxide layer (450, see [0065]) on the plurality of micro light emitting diode devices and on the second dielectric layer;
a dielectric layer (420, see [0068]) on the transparent conducting oxide layer, the dielectric layer having a microgroove therein, the microgroove over one of the plurality of micro light emitting diode devices; and
a color conversion device (510/520, see [0067]) in the microgroove and over the one of the plurality of micro light emitting diode devices.
Regarding claim 17, Herner further discloses wherein the substrate (300; see also 100 and [0041]) is a silicon substrate (see [0041]) comprising metal oxide semiconductor (CMOS) devices (see [0044]) or thin film transistor (TFT) devices coupled to the plurality of conductive interconnect structures.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6-8 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herner, as applied to claims 1 and 13 above, and in view of Takeya et al. (US 2018/0074372; herein “Takeya”).
Regarding claims 6-8 and 14-15, Herner does not explicitly disclose
wherein the plurality of micro light emitting diode devices comprises a green micro light emitting diode device, a first blue micro light emitting diode device, and a second blue micro light emitting diode device;
wherein the microgroove and the color conversion device are over the second blue micro light emitting diode device;
wherein the color conversion device converts blue light from the second blue micro light emitting diode device to red light.
In the same field of endeavor, Takeya teaches in Fig. 2 and related text a display device 
wherein the plurality of micro light emitting diode devices comprises a green micro light emitting diode device (112b), a first blue micro light emitting diode device (first 112a), and a second blue micro light emitting diode device (second 112a) (see [0053]);
wherein the microgroove and the color conversion device (126c, see [0067]) are over the second blue micro light emitting diode device;
wherein the color conversion device converts blue light from the second blue micro light emitting diode device to red light (see [0067]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Herner by having one green and two blue LEDs, the color conversion above to the second blue LED and converting the light to red light, as shown by Takeya, in order to achieve a device with high resolution, low power consumption, high efficiency that can be manufactured using blue light emitting diodes and green light emitting diodes, thereby improving efficiency while reducing manufacturing costs (see Takeya [0141]-[0142]).
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herner, as applied to claim 1, and in view of Danesh (US 2019/0109262; herein “Danesh”).
Regarding claim 9, Herner does not explicitly disclose wherein the plurality of micro light emitting diode devices is a plurality of GaN nanowire-based or nanopyramid-based micro light emitting diode devices.
In the same field of endeavor, Danesh teaches in Fig. 15 and related text a display device wherein the plurality of micro light emitting diode devices is a plurality of GaN nanowire-based or nanopyramid-based micro light emitting diode devices (see [0085] at least).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Herner by having the plurality of micro light emitting diode devices is a plurality of GaN nanowire-based or nanopyramid-based micro light emitting diode devices, as shown by Danesh, in order to achieve a light emitting device with improved electrical and emission characteristics and improve manufacturing methods.
Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herner, as applied to claim 1 above, and in view of Luo (US 2020/0411567; herein “Luo”).
Regarding claim 10, Herner further discloses wherein the plurality of micro light emitting diode devices, the transparent conducting oxide layer, the dielectric layer, and the color conversion device form a front plane of the micro light emitting diode pixel structure, and wherein the micro light emitting diode pixel structure further comprises a backplane beneath the front plane, the backplane comprising:
a glass substrate (320, see [0055]) having an insulating layer (162/168, see [0044] and [0046]) thereon; and
a plurality of pixel thin film transistor circuits (including TFTs 102, see [0041]; see also SOI [0041]) in and on the insulating layer, each of the pixel thin film transistor circuits comprising a gate electrode (160, see [0044]).
Herner does not explicitly disclose a channel comprising polycrystalline silicon or indium gallium zinc oxide (IGZO).
In the same field of endeavor, Luo discloses in Fig. 3 and related text a display device comprising  thin film transistors with a channel comprising polycrystalline silicon or indium gallium zinc oxide (IGZO) (see [0050]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Herner by having a channel comprising  indium gallium zinc oxide (IGZO), as taught by Luo, in order to provide a display with high resolution, large size, high frame rate processing, and high transmittance in the visible range (see Luo [0002]) and improved on-state current (see [0005]).
Regarding claim 11, (Original) The micro light emitting diode pixel structure of claim 10, wherein each of the pixel thin film transistor circuits is to drive at least one of the plurality of micro light emitting diode devices.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herner, as applied to claim 1 above, and in view of Ahmed et al. (US 2018/0182286; herein “Ahmed ‘286”).
Regarding claim 12, Herner does not explicitly disclose wherein each of the pixel thin film transistor circuits comprises a current mirror and a linearized transconductance amplifier coupled to the current mirror.
In the same field of endeavor, Ahmed ‘286 teaches in Fig. 4 and related text a display device wherein each of the pixel thin film transistor circuits comprises a current mirror (see [0036]) and a linearized transconductance amplifier ([0037]) coupled to the current mirror.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Herner by having each of the pixel thin film transistor circuits comprises a current mirror and a linear transconductance amplifier coupled to the current mirror, as taught by Ahmed ‘286, in order to provide a digital driving circuit for a display device with uniform luminance (see Ahmed ‘286 [0014]-[0017] at least).
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herner, as applied to claim 1 above, and in view of Seo et al. (US 2011/0115770; herein “Seo”) and Kimura (A Linear Transconductance Amplifier Obtained by Realizing a Floating Resistor, 1998).
Regarding claim 12, Herner does not explicitly disclose wherein each of the pixel thin film transistor circuits comprises a current mirror and a linearized transconductance amplifier coupled to the current mirror.
In the same field of endeavor, Seo teaches in Figs. 1, 6, and related text a display device each of the pixel thin film transistor circuits (e.g. circuit to control LEDs 3) comprises a current mirror (see [0119]) and a transconductance amplifier (21, see [0097]) coupled to the current mirror (see Figs. 1 and 6 at least).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Herner by having each of the pixel thin film transistor circuits comprises a current mirror and a transconductance amplifier coupled to the current mirror, as taught by Seo, in order operational efficiency of the power supply (see Seo [0003] at least).
In the same field of endeavor, Kimura teaches a transconductance amplifier is a linearized transconductance amplifier (see pg. 108 col. 2 para. 4 through pg. 109 col. 1 para. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Herner and Seo by having a linearized transconductance amplifier, as taught by Kimura, in order to provide a superior transconductance amplifier (see Kimura pg. 108 col. 2 para. 4 through pg. 109 col. 1 para. 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wu et al. (US 2020/0258869) is cited for showing a display device having a dielectric layer having a color conversion device in a microgroove (see Fig. 10 and related text).
Pan (US 2019/0302917) is cited for showing a display device having a dielectric layer having a color conversion device in a microgroove (see Fig. 3B and related text).
Kang et al. (US 2018/0122836) is cited for showing a display device having a dielectric layer having a color conversion device in a microgroove (see Fig. 3and related text).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren R Bell whose telephone number is (571)272-7199. The examiner can normally be reached M-H 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        12/15/2022